DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ko in view of Burns
Claims 1-3, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al.(USPubN 2014/0055610; hereinafter Ko) in view of Burns et al.(USPubN 2018/0113577; hereinafter Burns).
As per claim 1, Ko teaches a computer-implemented method, comprising: 
identifying, based on a time value, video data generated by a recording device and that shows one or more events(“The sensor 10 includes an audio sensor 20 and a video sensor 30. The audio sensor 20 collects audio signals generated in a monitoring region, in operation S21. In operation S31, the video sensor 30 captures an image of the monitoring region by using a digital and/or analog camera” in Para.[0058], “the video processing device 60 determines whether an abnormal event has occurred in the monitoring region, by performing foreground detection and motion information extraction” in Para.[0061]); 
identifying, based on an input variable corresponding to the one or more events, an event stream that coincides with occurrence of a particular event captured in the video data(Para.[0061]); 
determining a control value for segmenting image frames of the event stream(“the context awareness device 70 finally determines whether an abnormal situation has occurred in the monitoring region, based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from the audio processing device 50 and the video processing device 60. The context awareness device 70 calculates an audio abnormal probability P.sub.A and a video abnormal probability P.sub.V by accumulating the results of the abnormal event occurrence/non-occurrence determinations from the audio processing device 50 and the video processing device 60 for a certain period of time” in Para.[0062]); and 
generating a graphical interface that concurrently outputs each of the individual video segments(“the output device 80 may include a display and a speaker and may generate an alarm if it is determined that an abnormal situation has occurred. The display outputs video signals received via a plurality of channels. A detected foreground region of an image displayed on the display may be marked with a box, and a user may be warned by highlighting the edge or entire region of an image of a channel determined to be an abnormal situation” in Para.[0064]).
Ko is silent about isolating, based on the control value, image frames of the event stream coinciding with the particular event; and generating individual video segments using the image frames of the event stream that were isolated based on the control value.
Burns teaches isolating, based on the control value, image frames of the event stream coinciding with the particular event; and generating individual video segments using the image frames of the event stream that were isolated based on the control value(Para.[0383], [0384], “The frame extraction and encoding system 1516 receives (1618) the frames information, and extracts (1620) frames from video retrieved from the storage system 1512 in accordance with the frames information” in Para.[0387]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ko with the above teachings of Burns in order to improve user experience for providing video segments of event easily.
As per claim 2, Ko and Burns teach all of limitation of claim 1. 
Ko is silent about comprising: presenting, using the graphical interface, each of the individual video segments concurrently at a digital display of a computing device.
Burn teaches comprising: presenting, using the graphical interface, each of the individual video segments concurrently at a digital display of a computing device(Fig. 17, “The client device 1504 receives (1718) the extracted-frames video, and decodes and displays (1720) the extracted-frames video whenever the user scrolls the timeline” in Para.[0392]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ko with the above teachings of Burns in order to improve user experience for providing video segments of event easily.
As per claim 3, Ko and Burns teach all of limitation of claim 1. 
Ko is silent about wherein: identifying an event stream comprises identifying a respective event stream for each of a plurality of recording devices; each respective event stream includes content that is common among respective video data generated by each of the plurality of recording devices; and the graphical interface concurrently outputs individual video segments generated from respective video data for different recording devices among the plurality of recording devices.
Burn teaches wherein: identifying an event stream comprises identifying a respective event stream for each of a plurality of recording devices; each respective event stream includes content that is common among respective video data generated by each of the plurality of recording devices; and the graphical interface concurrently outputs individual video segments generated from respective video data for different recording devices among the plurality of recording devices(“video feeds from multiple cameras 118 are displayed concurrently. For example, video feeds from up to four cameras 118 may be displayed in a two-by-two arrangement on a display (e.g., a display of a tablet computer device). A shared timeline for the video feeds may be displayed. The shared timeline includes a respective sub-section 12068 for each of the video feeds displayed” in Para.[0322]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ko with the above teachings of Burns in order to improve user experience for providing video segments of event easily.
As per claim 11, Ko and Burns teach all of limitation of claim 1. 
Ko is silent about wherein determining a control value for segmenting image frames of the event stream comprises determining a control value based on: i) a software configuration of the graphical interface and ii) a hardware configuration or a software configuration of a digital display of a computing device used to output two or more individual video segments.
Burn teaches wherein determining a control value for segmenting image frames of the event stream comprises determining a control value based on: i) a software configuration of the graphical interface and ii) a hardware configuration or a software configuration of a digital display of a computing device used to output two or more individual video segments(Para.[0453]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ko with the above teachings of Burns in order to improve user experience for providing video segments of event easily
As per claim 12, Ko teaches a system, comprising: a processing device; and a non-transitory machine-readable storage device storing instructions that are executable by the processing device(Fig. 1) to cause performance of operations comprising: and the other limitations in the claim 12 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 3 and rejected under the same rationale.
Allowable Subject Matter
Claims 4-10, and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484